UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-7214



DARNELL ALONZO KEYES,

                                               Plaintiff - Appellant,

          versus


RENA   KAUFFMAN;     PEARL      VISION   CENTER,
Incorporated,

                                              Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (1:07-
cv-01149-JFM)


Submitted:   January 17, 2008              Decided:   January 24, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Alonzo Keyes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darnell Alonzo Keyes appeals the district court’s order

denying as untimely his motion for reconsideration of its order

dismissing his breach of contract action against Defendants.     We

find that although the district court only considered the motion as

one filed under Fed. R. Civ. P. 59(e), it should have been

construed instead as one filed under Fed. R. Civ. P. 60(b) because

it was filed more than ten days after entry of judgment.   See Fed.

R. Civ. P. 59(e), 60; In re Burnley, 988 F.2d 1, 2-3 (4th Cir.

1992).   Because Keyes’ motion failed to demonstrate any grounds

that would entitle him to relief pursuant to Rule 60(b), however,

we find that the district court did not abuse its discretion in

dismissing the motion.   See Heyman v. M.L. Mktg. Co., 116 F.3d 91,

94 (4th Cir. 1997) (stating standard of review).   Accordingly, we

affirm the district court’s order.     See Keyes v. Kauffman, No.

1:07-cv-01149-JFM (D. Md. August 3, 2007).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                               - 2 -